Citation Nr: 0000136	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  96-23 328A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES

1.  Entitlement to service connection for a bipolar disorder.  

2.  Entitlement to service connection for residuals of a 
coma.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from April 1977 to 
May 1981.  

This appeal arises from a July 1995 rating action of the 
Boston, Massachusetts, regional office (RO).  In that 
decision, the RO denied service connection for residuals of a 
coma and a bipolar disorder.  (Previously, in November 1984, 
the Board of Veterans' Appeals (Board) denied a claim of 
service connection for a personality disorder.  The November 
1984 decision of the Board and the rating decisions subsumed 
thereby did not specifically address the question of 
entitlement to service connection for a bipolar disorder.  
Consequently, the veteran's present claim for service 
connection will be adjudicated on a de novo basis.)  

In February 1998, the Board remanded the veteran's service 
connection claims to the RO so that a requested hearing could 
be scheduled.  However, the veteran failed to report for the 
hearing.  Consequently, the veteran's case was returned to 
the Board.  


FINDINGS OF FACT

1.  The record contains no competent evidence associating any 
bipolar disorder that the veteran may have to his military 
service.  

2.  The veteran has been diagnosed with cognitive impairment 
which has been linked to his military service.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
bipolar disorder is not well grounded.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).  

2.  The claim of entitlement to service connection for 
residuals of a coma is well grounded.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claims are well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, one that appears to 
be meritorious.  See Murphy, 1 Vet.App. at 81.  An allegation 
that a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
Generally, in order for a claim of service connection to be 
well grounded, there must be proof of present disability.  
Brammer v. Derwinski, 3 Vet.App. 223 (1992); see also 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992) (requiring, 
for a well-grounded claim, competent evidence that a veteran 
currently has the claimed disability).  There must also be 
evidence of incurrence or aggravation of a disease or injury 
in service.  See Caluza v. Brown, 7 Vet.App. 498 (1995).  The 
claimant must also submit medical evidence of a nexus between 
the in-service disease or injury and current disability.  Id.  

Where the issue is factual in nature (e.g., whether an 
incident or injury occurred in service), competent lay 
testimony, including the veteran's testimony, may constitute 
sufficient evidence to establish a well-grounded claim; 
however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  However, where the issue does 
not require medical expertise, lay testimony may be 
sufficient.  See Layno v. Brown, 6 Vet.App. 465, 469 (1994).  

Bipolar Disorder

Throughout the current appeal, the veteran has essentially 
asserted that service connection is warranted for a bipolar 
disorder.  Specifically, in a March 1996 statement, the 
veteran maintained that, following a head injury, he became 
depressed and was actually treated for depression during his 
active military duty and since that time.  

According to the veteran's service medical records, an 
undated report notes that one of the veteran's problems was a 
psychopathic personality disorder defined in 1972.  
Additional reports indicate that, in August 1979, the veteran 
underwent a private psychiatric evaluation at which time the 
examining psychiatrist provided the impression of acute and 
chronic alcoholism as well as emotionally immature and 
psychopathic personality disorder.  The psychiatrist also 
expressed his opinion that the veteran's prognosis for 
improvement was "quite poor" and that he would not respond 
to either therapy or punishment in the military.  The 
psychiatrist "highly recommended that . . . [the veteran] be 
discharged and that he voluntarily enter therapy w[h]erever 
he choses [sic] to live."  

A May 1981 separation examination demonstrated that the 
veteran's psychiatric evaluation was normal and that he had 
no defects or diagnoses.  In the same month, he was 
discharged from active military duty.  

Three months later, in August 1981, the veteran was afforded 
a VA examination at which time he complained of emotional 
problems, including feelings of nervousness.  An adjustment 
disorder with depressive mood and alcohol dependence was 
diagnosed.  

Subsequent post-service medical records note outpatient 
treatment for feelings of anxiety and depression from July to 
December 1983.  During that time, and specifically during a 
two-week hospitalization in October 1983, the veteran was 
treated for alcohol dependence and a borderline personality 
with a history of antisocial behavior.  Between November 1983 
and January 1984, the veteran was hospitalized for 
approximately one-and-a-half months for treatment for a mixed 
personality disorder with cyclothymic and borderline features 
as well as for continuous alcohol abuse.  These diagnoses 
were later confirmed during a one-month hospitalization from 
March to April 1984, and at a May 1984 outpatient treatment 
session.  A discharge summary from a hospitalization later in 
April 1984 includes diagnoses of alcohol withdrawal syndrome 
with seizures and a borderline personality disorder.  

In May 1984, the veteran was hospitalized for almost one week 
for alcohol dependence and an antisocial personality 
disorder.  During a one week hospitalization in August 1984, 
the veteran's "long history of psychiatric hospitalizations, 
including the diagnosis of manic depressive illness" was 
noted.  The diagnoses of opiate dependence, opiate withdrawal 
(treated and resolved), alcohol dependence, depression with 
suicidal ideation, and elevated liver function tests 
(resolved) were made.  

Diagnoses of alcoholism, a borderline personality disorder, 
an antisocial personality disorder, a sociopathic personality 
disorder, and a mixed personality disorder were confirmed 
during multiple subsequent hospitalizations between September 
1984 and May 1985.  Psychological testing completed in June 
1985 resulted in a diagnosis of a schizotypal personality 
disorder.  

During a hospitalization (approximately one month and one 
week between May and July 1985) for a history of alcohol 
abuse (Axis I) and for a schizotypal personality disorder 
(Axis II), the treating physician noted that the veteran's 
emotional problems had been previously diagnosed as a bipolar 
disorder, attention deficit disorder, and a personality 
disorder.  It was also noted that psychiatric diagnosis had 
not remained consistent over his hospitalization.  One week 
after discharge, the veteran was again hospitalized for 
approximately three weeks (July to August 1985) for 
continuous alcohol abuse (Axis I) and a schizotypal 
personality disorder (Axis II).  

Subsequent hospitalizations from April to May 1986, in August 
1986, in June 1987, in August 1987, and in September 1987 
confirmed diagnoses of chronic alcohol dependence, a history 
of seizures of questionable etiology (which were later 
described as withdrawal seizures), a borderline personality 
disorder with sociopathic and aggressive tendencies, and an 
antisocial personality disorder.  

From October 1987 to March 1988, the veteran was hospitalized 
for treatment for an adjustment reaction with depressed mood, 
as well as for alcohol abuse which was in remission (Axis I 
diagnoses) and a mixed personality disorder with antisocial 
features (Axis II diagnosis).  The discharge summary report 
from this hospitalization indicates that the veteran had been 
hospitalized numerous times for alcohol related psychiatric 
difficulties.  

In April 1988, the veteran was hospitalized for two days for 
treatment for alcohol dependence and for possible borderline 
personality disorder.  In the following month, the veteran 
was again hospitalized for one week for treatment for an 
acute exacerbation of chronic alcohol dependence as well as 
for chronic anxiety and a borderline personality disorder.  
At outpatient psychiatric evaluations completed in June and 
July 1988, the impressions of alcohol dependency, borderline 
personality disorder, and community adjustment problem with 
depression were given.  Between July and August 1988, the 
veteran was hospitalized for just more than one month for 
treatment for alcoholic hepatitis, alcoholism, status-post 
trauma of his right eye, and an anxiety disorder.  An 
outpatient psychiatric evaluation completed in September 1988 
provided the impressions of an anxiety reaction, a borderline 
personality disorder, and chronic alcohol dependency.  An 
impression of a borderline personality disorder was confirmed 
at a November 1988 outpatient psychiatric evaluation.  

A mental status examination completed on admission to an 
almost two-week hospitalization between December 1988 and 
January 1989 for treatment for acute and chronic alcohol and 
substance abuse showed no sign of a psychosis.  However, the 
veteran was referred to the Outpatient Psychiatry Service.  

Chronic alcohol dependency, atypical anxiety, and a 
borderline personality disorder were assessed in March and 
April 1989.  During a three-month hospitalization from May to 
August 1989, the following diagnoses were made:  alcohol 
abuse, polysubstance abuse, rule out amnestic syndrome 
secondary to alcohol (Axis I), borderline personality 
disorder (Axis II), a cyst on the right inner eyelid, and a 
gunshot wound to the lip and mouth (Axis III).  

According to a November 1990 consultation report, a 
psychologist explained that the veteran primarily had a 
character disorder, and was probably a sociopath who heavily 
utilized hypochondriacal defenses and sought to avoid 
psychological insights into his problems.  It was noted that 
the veteran was prone to manipulation and exploitation, 
especially of treatment resources.  In July and September 
1991, the veteran was treated for panic attacks and 
depression.  

During a period of hospitalization from January to April 
1992, the veteran was treated for polysubstance abuse, 
cyclothymic disorder, and an impulse control disorder.  A 
borderline personality disorder and alcohol abuse were 
diagnosed later in April 1992.  

Between October and December 1992, the veteran was 
hospitalized for almost two months with the following Axis I 
diagnoses:  bipolar disorder and polysubstance abuse.  In 
January 1993, he was hospitalized for almost two weeks for 
treatment for the following Axis I diagnoses:  alcohol 
dependence, organic personality disorder, anxiety disorder, 
and hypomania.  According to the discharge summary from this 
hospitalization, the veteran was treated for an organic 
personality disorder which he described as being due to a 
head injury at the age of 19.  

Between February and April 1993, the veteran was hospitalized 
for almost one-and-a-half months for treatment for 
polysubstance abuse and a bipolar disorder.  In June 1993, 
the veteran was treated for a bipolar disorder and alcohol 
abuse.  

In March 1994, the veteran was hospitalized for approximately 
one week after threatening to kill himself, destroying his 
mother's apartment, and attempting to kill her.  The 
examining physician concluded that the veteran's primary 
discharge diagnosis was "technically an Axis II diagnosis, 
and it . . . [was] a narcissistic personality disorder."  
Axis I diagnoses include a panic disorder and a polysubstance 
disorder (in remission).  

Subsequently, between March and April 1996, the veteran was 
hospitalized for one month for the following Axis I 
diagnoses:  alcohol dependence, atypical depression, and an 
atypical psychosis.  

As noted above, the veteran has received various psychiatric 
diagnoses.  A manic depressive illness was first noted in 
August 1984.  A diagnosis of a bipolar disorder was also made 
in 1992 and was confirmed on evaluations completed in the 
following year.  Although a bipolar disorder was not noted at 
a March 1994 evaluation, a subsequent examination (completed 
during a March to April 1996 hospitalization) provided a 
relevant diagnosis of an atypical psychosis.  

What is significant about the available record is, 
paradoxically, what it does not show.  The claims folder 
contains no competent medical evidence associating any 
bipolar disorder that the veteran may have to his active 
military duty or any event coincident therewith, such as the 
head injury described by the veteran.  Competent medical 
evidence of a nexus between current disability and the 
veteran's military service is required for a finding of a 
well-grounded claim.  See Jones v. Brown, 7 Vet.App. 134 
(1994).  Such evidence is lacking in this case.  In other 
words, no one with sufficient expertise has provided an 
opinion that any bipolar disorder that the veteran may have 
had its onset during service or as the product of injury in 
service or continued symptoms since service.  Consequently, 
the veteran's claim of service connection for a bipolar 
disorder is not well grounded.  Caluza, supra.  

Disability Resulting from a Coma

Throughout the current appeal, the veteran has essentially 
asserted that service connection is warranted for a 
disability resulting from a coma which occurred during his 
active military duty.  In a substantive appeal which was 
submitted in June 1996, the veteran specified that, at the 
age of 19 (during his active military duty), he sustained a 
head injury which put him in a coma for one-and-a-half 
months.  

Following psychological testing in June 1985 which resulted 
in the diagnosis of a schizotypal personality disorder, the 
examining psychologist expressed his opinion that "[t]hese 
characteristics exacerbate problems in cognitive functioning 
related to apparent cerebral damage that resulted from two 
incidents of brain trauma and, possibly, a history of chronic 
drug and alcohol abuse."  Additionally, the psychologist 
concluded that the findings from the tests "suggest that the 
two incidents of brain trauma, as well as [the] chronic 
substance abuse, have resulted in diffuse impairments that 
are compounded by his poor level of psychological and social 
functioning."  

Furthermore, in June 1991, the veteran reported having a 
history of a "head injury in [the] military with [a] 
prolonged coma."  In pertinent part, a cognitive disorder 
secondary to a head injury was diagnosed.  

A reasonable reading of these post-service medical records is 
that the veteran has a cognitive disorder which is 
attributable to an in-service head injury which the veteran 
reported as the cause of a coma.  In short, these medical 
opinions provide evidence of current disability and nexus to 
military service, which evidence is required to make the 
claim well grounded.  Consequently, the Board concludes that 
the veteran's claim of service connection for a disability 
resulting from a coma is well grounded.  See Caluza, supra.  


ORDER

Service connection for a bipolar disorder is denied.  

The claim of service connection for residuals of a coma is 
well grounded; to this extent, the appeal is granted.  


REMAND

As noted above, the claims folder contains some medical 
records which appear to associate a cognitive impairment with 
an in-service head injury which had resulted in a coma.  
However, the medical professionals who provided an opinion or 
relevant history as to the onset of a cognitive disorder did 
not specifically state that they had had access to the 
veteran's claims folder, especially pertinent medical 
records.  Review of such records is particularly important in 
this case where the service medical records appear to be 
negative for complaints of, treatment for, or findings of a 
head injury resulting in a coma as well as where the initial 
post-service medical reports also fail to provide competent 
evidence of residuals of such an in-service injury.  

In this regard, a review of the service medical records which 
have been obtained and associated with the claims folder 
reflects the presence of blackouts related to alcohol abuse 
but does not provide any confirming evidence of a head injury 
resulting in a coma.  In particular, the service medical 
records indicate that, on admission to an approximately two-
week hospitalization in August 1979 for chronic alcoholism 
(which was found to be under control and to have existed 
prior to entry), the veteran reported getting drunk daily and 
having multiple blackouts.  Examination on admission showed 
that the veteran was oriented times three, that his speech 
was slurred, that he had unintelligible thoughts, and that he 
was alert and cooperative.  The veteran's adult illnesses 
included sinusitis with allergies to pollen as well as 
periodic stomach cramps with vomiting.  No mention was made 
of any type of head injury or coma.  A subsequently conducted 
examination upon admission to the Alcohol Rehabilitation 
Service following detoxification was essentially within 
normal limits with no evidence of any of the findings that 
were present on admission to the hospital.  An undated 
service medical report includes the statement that the 
veteran had a history of multiple blackouts secondary to 
alcohol abuse.  

Furthermore, the separation examination, which was conducted 
in May 1981, failed to provide any evidence of residuals of a 
coma or head injury that may have led to a coma.  In fact, 
this examination specifically determined that the veteran's 
head and neurological evaluations were normal and that he had 
no defects or diagnoses.  Moreover, three months after the 
veteran's May 1981 discharge from active military duty, he 
was afforded a VA examination at which time he made no 
complaints of any residuals of a coma.  His head was 
considered normal.  No neurological disorder was diagnosed at 
this evaluation.  In addition, a report of a one-week 
hospitalization in August 1984 for psychiatric and alcohol 
dependence treatment indicates that the veteran has a 
"history of alcohol withdrawal seizures, blackouts, and 
tremors," but no disability resulting from a coma was 
diagnosed.  

Consequently, the medical opinions that the veteran has a 
cognitive disorder associated with an in-service head injury 
which resulted in a coma appear to have been based solely 
upon the veteran's own reports of in-service events, without 
consideration of other evidence suggesting otherwise.  In 
order to obtain a medical opinion as to the onset of any 
cognitive disorder which is founded on a review of all the 
evidence of record, a remand is required.  

Additionally, the Board notes that, in a January 1998 
statement, the veteran stated that he was "in a 
neurorehabilitation program for head injured individuals."  
Importantly, however, records of any such treatment have not 
been obtained and associated with the claims folder.  On 
remand, therefore, an attempt should be made to procure any 
additional relevant medical records which have not previously 
been obtained.  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  The Board is particularly 
interested in records of treatment at a 
neurorehabilitation program for head 
injured individuals (to which he referred 
in the January 1998 statement).  The RO 
should assist the veteran as necessary in 
accordance with 38 C.F.R. § 3.159 (1999).  

2.  Thereafter, the veteran should be 
afforded a VA neurological examination to 
determine the presence and etiology of 
any residuals of a coma caused by a head 
injury.  The claims folder and a copy of 
this remand must be made available to the 
examiner, the receipt of which should be 
acknowledged in the examination report.  
After reviewing the file and obtaining a 
detailed history from the veteran, the 
examiner should provide an opinion as to 
the medical probabilities that the 
veteran experienced a head injury in 
service that led to any cognitive 
disability.  A complete rationale should 
be provided for all opinions reached.  
Any opinion provided should be explained 
in light of the medical statements 
already of record which suggest that a 
cognitive disorder was caused by head 
trauma.  

3.  The RO should thereafter re-
adjudicate the issue of entitlement to 
service connection for residuals of a 
coma.  If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  

After the veteran has been given opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration.  
The veteran need take no action until he is informed, but he 
may furnish additional evidence and argument while the case 
is in remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995); and 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to comply with governing adjudicative 
procedures and to obtain clarifying evidence.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

